                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARVELLETTA GUY,                                     Case No. 19-cv-05192-DMR
                                   8                     Plaintiff,
                                                                                              ORDER GRANTING MOTION TO
                                   9              v.                                          PROCEED IN FORMA PAUPERIS
                                  10     ANDREW SAUL,                                         Re: Dkt. No. 2
                                  11                     Defendant.

                                  12          Plaintiff’s application for in forma pauperis status is GRANTED. The total filing fee due
Northern District of California
 United States District Court




                                  13   is $400.00. The initial partial filing fee due for Plaintiff at this time is $33.65. A copy of this

                                  14   Order and the attached instruction sheet will be sent to Plaintiff, the Jail Trust Account Office and

                                  15   the court’s Financial Office.

                                  16          The U.S. Marshal for the Northern District of California shall serve, without prepayment

                                  17   of fees, a copy of the complaint (Docket No. 1), any amendments, scheduling orders (Docket No.

                                  18   3), attachments, plaintiff’s affidavit, and this Order upon the defendant.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 29, 2019

                                  22                                                      ______________________________________
                                                                                          DONNA M. RYU
                                  23                                                      United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 UNITED STATES DISTRICT COURT
                                   1                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   2

                                   3                   INSTRUCTIONS FOR PAYMENT OF PRISONER’S FILING FEE

                                   4
                                       The prisoner shown as the plaintiff or petitioner on the attached order has filed a civil action in
                                   5
                                       forma pauperis in this court and owes to the court a filing fee. Pursuant to 28 U.S.C. § 1915, the
                                   6   fee is to be paid as follows:

                                   7   The initial partial filing fee listed on the attached order should be deducted by the prison trust
                                       account office from the prisoner’s trust account and forwarded to the clerk of the court as the first
                                   8   installment payment on the filing fee. This amount is twenty percent of the greater of (a) the
                                       average monthly deposits to the prisoner’s account for the 6-month period immediately preceding
                                   9
                                       the filing of the complaint/petition or (b) the average monthly balance in the prisoner’s account for
                                  10   the 6-month period immediately preceding the filing of the complaint/petition.

                                  11   Thereafter, on a monthly basis, 20 percent of the preceding month’s income credited to the
                                       prisoner’s trust account should be deducted and forwarded to the court each time the amount in the
                                  12   account exceeds ten dollars ($10.00). The prison trust account office should continue to do this
Northern District of California
 United States District Court




                                       until the filing fee has been paid in full.
                                  13

                                  14   If the prisoner does not have sufficient funds in his/her account to pay the initial partial filing fee,
                                       the prison trust account office should forward the available funds, and carry the balance forward
                                  15   each month until the amount is fully paid.

                                  16   If the prisoner has filed more than one complaint, (s)he is required to pay a filing fee for each case.
                                       The trust account office should make the monthly calculations and payments for each case in
                                  17
                                       which it receives an order granting in forma pauperis and these instructions.
                                  18
                                       The prisoner’s name and case number must be noted on each remittance. The initial partial
                                  19   filing fee is due within thirty days of the date of the attached order. Checks should be made
                                       payable to Clerk, U.S. District Court and sent to Prisoner Accounts Receivable, U.S. District
                                  20   Court, 450 Golden Gate Avenue, Box 36060, San Francisco, CA 94102.
                                  21
                                       cc:     Plaintiff/Petitioner
                                  22           Finance Office

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
